       Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 1 of 13


 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                           EASTERN DISTRICT OF CALIFORNIA
10

11   DENISE WALLACE,                  )       Case No. 2:18-cv-02768-JAM-DB
                                      )
12                     Plaintiff,     )
                                      )       ORDER GRANTING DEFENDANTS’
13        v.                          )       MOTION FOR ATTORNEYS’ FEES AND
                                      )       COSTS
14   NATIONSTAR MORTGAGE, LLC,        )
     individually and dba MR. COOPER, )
15   CENTREX HOME EQUITY, LLC, THE    )
     BANK OF NEW YORK MELLON, THE     )
16   MORTGAGE LAW FIRM, and DOES 1-   )
     100, inclusive,
17
                         Defendants.
18
            On December 7, 2020, the Court granted in part and denied in
19
     part Denise Wallace’s (“Plaintiff”) motion for summary judgment and
20
     granted in part and denied in part The Bank of New York Mellon and
21
     Nationstar Mortgage, LLC’s (“Defendants”) cross-motion for summary
22
     judgment.    See Order, ECF No. 65.      The Court granted summary
23
     judgment for Defendants and against Plaintiff on all of her claims
24
     against them.     Id.    In addition, the Court granted summary judgment
25
     for Plaintiff and against Defendants on their counterclaims against
26
     her.   Id.
27
            Defendants now seek $58,103.27 in attorneys’ fees pursuant to
28
     the contract between the parties.        See Mot. Fees (“Mot.”), ECF. No.

                                          1
         Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 2 of 13


 1   68.    Defendants also seek $1,966.02 in costs pursuant to 28 U.S.C.

 2   § 1924 and Federal Rule of Civil Procedure 54(d)(1).                      See Bill of

 3   Costs, ECF No. 67.        For the reasons stated below, the Court GRANTS

 4   Defendants’ motion and awards Defendants $51,914.77 in attorneys’

 5   fees and $1,872.30 in costs.1

 6

 7                                       I.      OPINION

 8          A.      Request for Judicial Notice

 9          Defendants request that the Court take judicial notice of the
10   following       documents:    (1) the        Adjustable        Rate    Note    signed     by

11   Plaintiff,      dated    August     24,   2004;     (2) the     Deed    of    Trust    which

12   secured the subject note and encumbered the parcel of real property

13   at 8194 Treecrest Avenue, Fair Oaks, California 95628, dated August

14   24,    2004,    and    recorded   with      the    Sacramento     County      Recorder   on

15   August 31, 2004; and (3) a copy of the Assignment of Deed of Trust

16   which assigned the subject deed of trust to The Bank of New York

17   Mellon, recorded with the Sacramento County Recorder as Document

18   No. 201804200150.         See Defs.’ Req. for Judicial Notice (“RJN”), ECF

19   No. 70.      Plaintiff does not oppose this request.

20          The     above    documents     are       matters   of    public       record,    and,

21   therefore, proper subjects of judicial notice.                         The Court GRANTS

22   Defendants’ request for judicial notice.

23          B.      Attorneys’ Fees

24                  1.     Legal Standard

25          Generally, the prevailing litigant is not entitled to collect

26   reasonable attorneys’ fees from the losing party.                      Travelers Cas. &
27
     1 This motion was determined to be suitable for decision without
28   oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
     for February 23, 2021.
                                                 2
       Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 3 of 13


 1   Sur. Co. of Am. v. Pac. Gas & Elec. Co., 549 U.S. 443, 448 (2007).

 2   However, a statute or enforceable contract allocating attorneys’

 3   fees can overcome this rule.      Id.     “State law governs the

 4   enforceability of attorneys’ fees in contract provisions.”            Gilbert

 5   v. Wold Sav. Bank, FSB, 2011 WL 995966, at *1 (N.D. Cal. 2011)

 6   (citing Sec. Mortgage Co. v. Powers, 278 U.S. 149, 154 (1928)).

 7   California allows parties to allocate attorneys’ fees by contract.

 8   Id. (citing Cal. Code Civ. P. § 1021).

 9        When determining whether and how attorneys’ fees should be
10   awarded under a contract, California Civil Code § 1717 applies.

11   Winding v. Wells Fargo Bank, 2012 WL 603217, at *10 (E.D. Cal.

12   2012) (citing Sears v. Baccaglio, 60 Cal.App.4th 1136, 1157

13   (1998)).   It provides:

14        In any action on a contract, where the contract
15        specifically provides that attorney’s fees and costs,
          which are incurred to enforce that contract, shall be
16        awarded either to one of the parties or to the prevailing
17        party, then the party who is determined to be the
          prevailing party on the contract, whether he or she is
18        the party specified in the contract or not, shall be
19        entitled to reasonable attorney’s fees in addition to
          other costs.
20

21   Cal. Civ. Code § 1717(a).      It further provides that “[r]easonable

22   attorney’s fees shall be fixed by the court, and shall be an

23   element of the costs of suit.”      Id.    To be a prevailing party, “the

24   party must have received an enforceable judgment on the merits.”

25   U.S. v. Milner, 583 F.3d 1174, 1196 (9th Cir. 2009).

26        Courts decide the reasonableness of attorneys’ fees by

27   engaging in a two-step process.         First, the amount of a reasonable

28   fee is determined by multiplying the number of hours reasonably


                                         3
          Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 4 of 13


 1   expended on the litigation by a reasonable hourly rate.              Hensley v.

 2   Eckerhart, 461 U.S. 424, 433 (1983).             This total, the “lodestar”

 3   amount, yields a presumptively reasonable fee.              Gonzalez v. City of

 4   Maywood, 729 F.3d 1196, 1202 (9th Cir. 2013).            Second, the Court

 5   decides whether to adjust the lodestar figure upward or downward

 6   pursuant to a variety of factors.            Id. at 1209.

 7           Those factors include: (1) time and labor required;

 8   (2) novelty and difficulty of questions involved; (3) skill

 9   requisite to perform legal service properly; (4) preclusion of
10   other employment by attorney due to acceptance of the case;

11   (5) customary fee; (6) time limitations imposed by client or

12   circumstances; (7) amount involved and results obtained;

13   (8) experience, reputation, and ability of attorneys; (9) nature

14   and length of professional relationship with client; and

15   (10) awards in similar cases.         Kerr v. Screen Extras Guild, Inc.,

16   526 F.2d 67, 70 (9th Cir. 1975).

17           “The essential goal in shifting fees (to either party) is to

18   do rough justice, not to achieve auditing perfection.”              Fox v.

19   Vice, 563 U.S. 826, 838 (2011).            Thus, the Court may consider its

20   “overall sense of a suit and may use estimates in calculating and

21   allocating an attorney’s time.”            Id.

22                 2.    Analysis

23           Defendants argue that they are entitled to attorneys’ fees

24   because: (1) the adjustable rate note and the deed of trust contain

25   contractual attorney’s fees provisions; (2) they are the prevailing

26   party; and (3) the attorney’s fees are reasonable.               See Mot. at 3–
27   9.     Plaintiff contends that the provisions are not enforceable, do

28   not mutually apply to the parties, and are ambiguous.              See Opp’n at


                                            4
       Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 5 of 13


 1   5–8, ECF No. 82.           Plaintiff also disputes that Defendants are the

 2   prevailing party.         Id. at 8–9.

 3                        a.    Attorney’s Fees Provisions

 4          The adjustable rate note and the deed of trust signed by

 5   Plaintiff both included fees clauses.                         The adjustable rate note

 6   provided at paragraph (7)(E) that, the note holder—Defendants—“will

 7   have the right to be paid back by [the borrower]”—Plaintiff—“for

 8   all of [their] costs and expenses in enforcing this Note to the

 9   extent not prohibited by applicable law.”                      Adjustable Rate Note at
10   5, Ex. A to RJN, ECF No. 70-1.                        It goes on to specify that,

11   “[t]hose       expenses    include,          for   example,      reasonable          attorney’s

12   fees.”      Id.      The       deed    of    trust    contained       an    attorney’s    fees

13   provision under the Loan Charges section at paragraph 14.                                    It

14   states: “Lender may charge Borrower fees for services performed in

15   connection with Borrower’s default, for the purpose of protecting

16   Lender’s interest in the Property and rights under this Security

17   Instrument, including, but not limited to, attorney’s fees . . . .”

18   Deed of Trust at 11, Ex. B to RJN, ECF No. 70-2.

19          These     clauses        are    applicable        to     the        instant     lawsuit.

20   Plaintiff’s lawsuit affected Defendants’ rights in the property

21   because Plaintiff sued Defendants for breach of contract, slander

22   of title, and infliction of emotional distress.                             California Civil

23   Code   § 1717     applies       only    in    an   action     “on   a      contract.”      “The

24   meaning of ‘on a contract’ has been liberally construed to mean any

25   action     involving       a    contract       for     the     purposes       of     [§] 1717.”

26   Gilbert, 2011 WL 995966, at *2 (citing                         Turner v. Schultz, 175
27   Cal.App.4th 974, 979-80 (2009)).                     Plaintiff’s claim for breach of

28   contract is unquestionably “on a contract.”


                                                   5
       Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 6 of 13


 1        As is the slander of title claim because it was, in effect, a

 2   challenge to the underlying validity of the obligation.                          See Siligo

 3   v. Castellucci, 21 Cal.App.4th 873, 878 (1994) (“California law is

 4   settled that an obligation to pay attorney[’s] fees incurred in the

 5   enforcement     of   a    contract       includes    attorney’s       fees    incurred     in

 6   defending against a challenge to the underlying validity of the

 7   obligation.”).           Insofar    as    the     emotional       distress     claims     are

 8   concerned, they were based solely on Defendants’ allegedly wrongful

 9   foreclosure     proceedings,        which       stemmed    from    Defendants’       alleged
10   breach    of   Plaintiff’s       loan     modification       agreement.            They   are,

11   therefore, inextricably intertwined with the contract claims.                             See

12   Nguyen v. Wells Fargo Bank, N.A., 2011 WL 9322, at *3 (N.D. Cal.

13   2011) (“All of Plaintiff’s claims are inextricably intertwined with

14   the contract claims and fees need not be apportioned claim by

15   claim.”).

16        The    Court    finds    Plaintiff’s         argument        regarding    the    mutual

17   application of the provisions is without merit.                       See Opp’n at 6–7.

18   Plaintiff argues that, because the provisions in the adjustable

19   rate note and deed of trust only authorize attorney’s fees in favor

20   of the lender, they are invalid.                  Id.      However, this is not true

21   where attorney’s fees are awarded pursuant to California Civil Code

22   § 1717.        Section     1717(a)       specifies        that,    where     the    contract

23   provides that attorney’s fees and costs incurred to enforce the

24   contract “shall be awarded either to one of the parties or the

25   prevailing     party,     then     the   [prevailing        party]    on   the     contract,

26   whether he or she is the party specified in the contract or not,
27   shall be entitled to reasonable attorney’s fees in addition to

28   other costs.”        Cal. Civ. Code § 1717(a).                Thus, if the Court had


                                                 6
       Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 7 of 13


 1   determined Plaintiff was the prevailing party, she would have been

 2   entitled   to   attorneys’     fees   even   where      the   relevant     provisions

 3   arguably apply only to the lender.                 See Scott Co. of Cal. v.

 4   Blount, Inc., 20 Cal.4th 1103, 1113-14 (1999) (“The goal of section

 5   1717 is full mutuality of remedy between parties to a contract,

 6   whether    plaintiff    or   defendants,     in   the     matter    of   attorney[’s]

 7   fees.”).

 8        In sum, Plaintiff’s lawsuit was based on a contract arising

 9   from the adjustable rate note and deed of trust.                    Enforceable and
10   unambiguous     provisions    within    both      allow    for     the   recovery   of

11   attorneys’ fees.        Thus, Defendants may be awarded attorneys’ fees

12   incurred to defend against the challenge so long as they are the

13   prevailing party and the fees are reasonable.

14                      b.    Prevailing Party

15        Plaintiff argues Defendants are not entitled to an award of

16   attorneys’ fees because they are not the prevailing parties in this

17   action.    Opp’n at 8–9.     The Court disagrees.          Plaintiff asserted

18   multiple claims for relief against Defendants, arguing the

19   promissory note and deed of trust were not the applicable loan

20   documents between the parties.         See generally First Am. Compl.

21   (“FAC”) ¶¶ 26–29, ECF No. 10.          The Court granted summary judgment

22   in Defendants’ favor on all of Plaintiff’s claims against them.

23   See Order, ECF No. 65.       While Defendants did not prevail on their

24   counterclaims for fraud and unjust enrichment against Plaintiff,

25   see id., this is of no consequence.            Where claims and counterclaims

26   arise in connection with a contract containing attorney’s fees
27   provisions, the party who obtains a favorable judgment is deemed

28   the prevailing party, even if it did not obtain all the relief


                                            7
       Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 8 of 13


 1   which it sought in the action.           Epstein v. Frank, 125 Cal.App.3d

 2   111, 124 (1981).       Defendants, in defeating Plaintiff’s affirmative

 3   claims against them, obtained the favorable judgment here. As the

 4   prevailing parties they are entitled to reasonable attorneys’ fees.

 5                         c.   Reasonableness

 6        Turning     to    the    reasonableness    of    the   requested    attorneys’

 7   fees,    the   declarations      of   Natalie   L.    Winslow   and    Michele    Zerr

 8   include a breakdown of the billing rates and qualifications of the

 9   attorneys and staff who worked on the matter from Akerman LLP and
10   Reed Smith LLP, respectively.           See Winslow Decl., ECF No. 71; Zerr

11   Decl., ECF No. 72.           Reed Smith LLP acted as counsel for Defendants

12   in this matter from its inception until February 4, 2020, when

13   Akerman LLP was substituted as counsel.                See ECF Nos. 31, 32.          A

14   detailed breakdown of the legal services provided by each firm is

15   included as exhibits to the declarations.                   See Ex. A to Winslow

16   Decl., ECF No. 71; Ex. A to Zerr Decl., ECF No. 72.                   Plaintiff does

17   not dispute the reasonableness of the attorney’s fees requested.

18        The Court has nonetheless closely reviewed the declarations

19   and their attached billing statements.                 It finds that the hours

20   billed    by   Defendants’      attorneys    are     reasonable.       However,    the

21   hourly rates are somewhat inconsistent.                Reed Smith LLP lists the

22   following personnel as having rendered billable legal services in

23   the defense against Plaintiff’s action:

24     (1)    Michele Zerr, J.D., $200 per hour;

25     (2)    Abraham Colman, J.D., $405 per hour;

26     (3)    Le Duong, J.D., $305 per hour;
27     (4)    Raffi Kassabian, J.D., $305 per hour;

28     (5)    Marian Kennady, J.D.; $200 per hour;


                                              8
          Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 9 of 13


 1        (6)    Barbara Moskovitz, paralegal; Christopher Hansen, case

 2               assistant; and Kevin Hernandez, paralegal, $175 per hour.

 3   Zerr Decl. ¶¶ 4–10.          In terms of experience, each of the attorneys

 4   is     cited   as   having    “multiple       years”   of    litigation      experience

 5   defending financial institutions, lenders, and mortgage servicers.

 6   Id.        Given that each attorney is described as having the same

 7   amount of experience with this type of action, the Court finds the

 8   disparities in their hourly rates inappropriate.                        As such, the

 9   Court lowers Colman’s hourly rate to $305.                    This is a reasonable
10   rate for the Eastern District of California.                      See Winding v. NDEX

11   West, LLC, 2011 WL 5244335, at *5 (E.D. Cal. 2011) (“The court

12   finds that the rate of $325 per hour for the services of a lead

13   attorney with 30 years experience is within the range normally

14   billed in the Fresno area for legal services in cases such as

15   this.”).       The Court also lowers the hourly rate of the paralegals

16   and case assistant to $110 per hour.

17           Akerman LLP lists the following personnel as having rendered

18   billable legal services in this action:

19        (1)    Natalie Winslow, J.D., $350 per hour;

20        (2)    Justin Balser, J.D., $350 per hour;

21        (3)    Katalina Baumann, J.D., $265 per hour;

22        (4)    Elizabeth    Streible,     paralegal;           and     Amanda    Herrera,

23               paralegal, $110 per hour.

24   Winslow Decl. ¶¶ 4–8.           Winslow is cited as having ten years of

25   litigation experience, with nine years spent specializing in the

26   defense of financial institutions, lenders, and mortgage servicers.
27   Id. ¶ 7.       Balser is cited as having twenty years of litigation

28   experience       specializing     in   defending        financial       institutions,


                                               9
      Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 10 of 13


 1   lenders, and mortgage servicers.                Id. ¶ 5.        Baumann is cited as

 2   having    “multiple      years”       of    litigation        experience        defending

 3   financial institutions, lenders, and mortgage servicers.                        Id. ¶ 6.

 4   Considering Balser has significantly more experience than Winslow,

 5   the Court lowers Winslow’s rate to $305 per hour.                    The rates of all

 6   the other attorneys and staff remain the same.

 7          Accordingly, for the attorneys and staff with reduced hourly

 8   rates, the lodestar is as follows:

 9         Individual              Hours                 Rate                  Total
10           Colman                 1.4                 $305.00              $   427.00
           Moskovitz                1.6                 $110.00              $   176.00
11           Hansen                 0.5                 $110.00              $    55.00
           Hernandez                2.4                 $110.00              $   572.00
12          Winslow                117.9                $305.00              $35,959.50
13

14   As a result, Colman’s fees are reduced by $140; Moskovitz’s fees

15   are    reduced     by   $104;    Hansen’s       fees    are     reduced    by    $32.50;

16   Hernandez’s      fees   are    reduced     by   $338;    and    Winslow’s       fees   are

17   reduced by $5,305.50.           Reed Smith LLP also billed $43.50 for work

18   done by Teresa Ingram, who is not accounted for in the declaration.

19   That    amount   will   also    be    subtracted       from    the   attorneys’     fees.

20   Accordingly, Reed Smith LLP’s reasonable attorneys’ fees amount to

21   $14,002.67 and Akerman LLP’s reasonable attorneys’ fees amount to

22   $36,387.10, for a total of $50,389.77 in attorneys’ fees already

23   incurred.     The reasonable attorneys’ fees incurred by Akerman LLP

24   in drafting the instant motion and associated documentation amount

25   to $1,525 ($305 per hour x 5 hours).                   The Court finds the total

26   amount of recoverable attorneys’ fees incurred by Defendants is

27   $51.914.77.

28   ///


                                                10
      Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 11 of 13


 1       C.    Costs

 2       28 U.S.C. § 1924 and Federal Rule of Civil Procedure 54(d)(1)

 3   allow for the prevailing party to recover costs.         Taxed costs may

 4   include the following:

 5       (1)   Fees of the clerk and marshal;

 6       (2)   Fees for printed or electronically recorded

 7             transcripts necessarily obtained for use in the

 8             case;

 9       (3)   Fees and disbursements for printing and witnesses;
10       (4)   Fees for exemplification and the costs of making

11             copies of any materials where the copies are

12             necessarily obtained for use in the case;

13       (5)   Docket fees under section 1923 of this title;

14       (6)   Compensation of court appointed experts,

15             compensation of interpreters, and salaries, fees,

16             expenses, and costs of special interpretation

17             services under section 1828 of this title.

18   28 U.S.C. § 1920(1)-(6).     Federal courts are bound by the

19   limitations set out in 28 U.S.C. § 1821 and § 1920 when taxing

20   expenses as costs.    Crawford Fitting Co. v. J. T. Gibbons, Inc.,

21   482 U.S. 437, 445 (1987).

22       For the reasons set forth above, Defendants are the prevailing

23   party and their request for taxable costs was timely.          See E.D.

24   Cal. L.R. 292(b) (specifying that a bill of costs must be filed

25   within 14 days of the entry of judgment); ECF No. 66 (judgment

26   entered on December 7, 2020); ECF No. 67 (bill of costs submitted
27   on December 21, 2020).     Defendants seek $1,966.02 in costs.        See

28   Bill of Costs.    Those costs are composed of fees for: deposition


                                        11
      Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 12 of 13


 1   transcripts ($1,000), postage ($39.14), copies ($350),

 2   transcription ($572.30), and document retrieval ($4.58).          Aff. in

 3   Supp. of Costs at 4, ECF No. 67-1.

 4       Plaintiff objects to several of the costs listed.           See Objs.

 5   to Defs.’ Bill of Costs (“Objs.”), ECF No. 75.         First, Plaintiff

 6   objects to the postage costs.       Objs. at 2–3.     Postage costs are not

 7   taxable under 28 U.S.C. § 1920.       But one of the costs objected to

 8   by Plaintiff as a postage cost is primarily a copying cost:

 9   “Delivery and copies from Akerman to Spinelli, Donald, Nott re:
10   deposition of Edward Hyne.”     See Objs. at 3.       The cost of copying

11   materials is taxable under 28 U.S.C. § 1920.          And Plaintiff’s other

12   objection to this cost is without merit.        Id.   However, embedded in

13   the total cost of those copies is a $50 shipping cost.          That amount

14   will be deducted from the $350 total.        The other $39.14 in

15   accurately categorized postage costs will also be deducted from the

16   Bill of Costs.

17       Next, Plaintiff objects to the data retrieval costs.              These

18   costs are similarly not taxable under 28 U.S.C. § 1920.          As a

19   result, the Court denies Defendants $4.58 in data retrieval costs.

20   Finally, Plaintiff objects to part of the cost of her own

21   deposition.   See Objs. at 3.     This objection is without merit.        The

22   cost of deposition transcripts is taxable under 28 U.S.C. § 1920.

23       Accordingly, only postage and data retrieval costs are

24   deducted from the Bill of Costs.         The Court GRANTS Defendants

25   $1,872.30 in costs.

26
27                                 II.    ORDER

28       For the reasons set forth above, the Court GRANTS Defendants’


                                         12
      Case 2:18-cv-02768-JAM-DB Document 87 Filed 04/22/21 Page 13 of 13


 1   Motion for Attorneys’ Fees and Costs.       The Court awards Defendants

 2   $51,914.77 in attorneys’ fees ($14,002.67 for Reed Smith, LLP and

 3   $37,912.10 for Akerman, LLP) and $1,872.30 in costs.

 4       IT IS SO ORDERED.

 5   Dated: April 21, 2021

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


                                        13
